Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 - 9, 11, 16,18, 20-21, 23, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US8951786, further in view of CN104071890A.
Regarding claims 1 - 3, 8 – 9, and 20, US8951786 discloses a method for producing solid construction materials which preferably is a masonry unit such as brick. A first composition comprises urease which is formed by an enzyme producing cells or otherwise chemically or biochemically synthesized. Urease may be synthesized on demand from urease-producing cells, synthesized in bulk from urease-producing cells at 

But it is silent about enzymatically generating an acid in a CaCO3-containing preparation to decrease the pH of said preparation, thereby dissolving at least a portion of the CaCO3 to produce a dissolved calcium carbonate preparation (DCCP).
CN104071890 discloses that a bacillus (Bacillus sp.) that first can secrete the outer carbonic anhydrase of born of the same parents is cultured to stationary phase, frozen centrifugation is got supernatant liquor and is saltoutd and slightly extracts the crude enzyme liquid containing carbonic anhydrase, conversion mutually between carbonic anhydrase energy quick catalysis carbonic acid gas and bicarbonate radical, accelerate the hydration reaction of the water-soluble carbonate synthesis hydrogen of carbonic acid gas root, while release hydrogen ions, water body pH is declined, thereby affect CaCO3 ionization equilibrium ([0026-0027]).
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the bacteria strains and fungus isolates disclosed by CN104071890A into the process disclosed by US8951786 to dissolve the CaCO3 mineral via bacillus subtilis to obtain the calcium ion since such method is economic and environment friendly dissolving process([0008]).
As for adding process, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results and selection of any order of mixing ingredients is prima facie obvious.

Regarding claim12, CN discloses using of nutrient([0010]).
Regarding claim 16, US8951786 discloses that the urease is formed by exposing an amount of urea to the enzyme producing bacteria, such as Sporosarcina Pasteurii, Sporosarcina Ureae, Proteus Vulgaris, Bacillus Sphaericus, Myxococcus Xanthus, Proteus Mirabilis, Helicobacter Pylori or a combination thereof. The enzyme catalyzes the production of ammonia and carbon dioxide, increasing the pH level of the composition. The rise in pH forms a mineral "precipitate," combining calcium with carbon dioxide. See column 6, lines 55-60
Regarding claim 18, both the references disclose using bacteria.
Regarding claims 21 and 23, US8951786 discloses the sources of calcium are often locally available from, for example, local geology such as limestone (col. 8, lines 43-44). Claim 23 is depended from claim 21, and CaCO3 is a powder is just an option.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US8951786 and CN104071890A further in view of “Calcium Carbonate Precipitation by Bacillus and Sporosarcina Strains Isolated from Concrete and Analysis of the Bacterial Community of Concrete” to Kim et al.
Combined teaching of US8951786 and CN104071890A is silent about the using of the bacterium with the NCIMB accession number 42600 ( it appears that it is related to the bacterial strains such as Bacillus mycoides and Bacillus weihenstephanensis) .
Kim et al. disclose that calcium carbonate crystals with different properties can be produced by various CCP-capable strains, and other novel isolates await discovery.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use two Bacillus strains (JH3 and JH7), one Sporosarcina strain (HYO08) and the bacterial strains such as Bacillus mycoides and Bacillus weihenstephanensis capable of calcium carbonate precipitation disclosed by figure 1 to make precipitated calcium carbonate motivated by the fact that Kim et al., also drawn to precipitating calcium carbonate, disclose that different properties can be produced by various CCP-capable strains , and other novel isolates await discovery( abstract; Figure 1) 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Response to Arguments
11/16/2021 have been fully considered but they are not persuasive. 
The applicant argues that Kim does not teach or suggest bacterial strain NCIMB Accession No. 42600, nor does it teach or suggest that such a strain could be used in Applicants’ nonabvious method.
 The Examiner respectfully submits that the NCIMB accession number 42600 is related to the bacterial strains such as Bacillus mycoides and Bacillus weihenstephanensis. Kim discloses that the bacterial strains such as Bacillus mycoides and Bacillus weihenstephanensis capable of calcium carbonate precipitation disclosed by figure 1 to make precipitated calcium carbonate motivated by the fact that Kim , also drawn to precipitating calcium carbonate, disclose that different properties can be produced by various CCP-capable strains , and other novel isolates await discovery( abstract; Figure 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731